Citation Nr: 1713731	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  12-14 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus was caused by in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for tinnitus constitutes a grant of benefits, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations with respect to the tinnitus claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Entitlement to direct service connection requires evidence of three elements: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the current disability and the disease or injury incurred or aggravated during active service. Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d 1331.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
The Veteran contends he began experiencing tinnitus during service as a result of exposure to acoustic trauma from firearms training and because of aircraft noise when refueling helicopters.  The Veteran notes those symptoms began in and have persisted since service.    
 
Because tinnitus is "subjective," its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Veteran has competently stated that he has tinnitus and the Board finds his statements to be credible.  It is also notable that on October 2010 VA examination, the Veteran was diagnosed with tinnitus.  Therefore, there is evidence of a current disability.  

The Veteran suffered an in-service injury, namely exposure to hazardous noise.  He has provided competent, credible, and probative reports regarding specific noise exposures.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that laypersons are competent to report lay observable symptoms and information of which they have personal knowledge).  For example, in his Application for Compensation and Pension (VA Form 21-526) filed in May 2010, the Veteran indicated that his tinnitus began in late 1968.  In an accompanying statement, he explained that he began experiencing tinnitus during service following firearms training and because of noise associated with refueling helicopters.  The Veteran's service records corroborate his account of in-service noise exposure associated with military aircraft and firearms training.  Specifically, the Veteran's DD Form 214 lists his military occupational specialty as petroleum storage specialist and shows that his last duty assignment was with the 177 Aviation Company USAIC Aviation Command.  It also reflects that he received Sharpshooter (M-14) and Expert (M-16) badges.  Additionally, the Veteran submitted a photograph showing him on a flight line.  The Veteran's description of in-service noise exposure is generally consistent with the known circumstances of his military service.

The Board finds the Veteran credible with regard to his claim of incurrence of tinnitus in service and continuity of tinnitus since service.  There is evidence that he had noise exposure in service.  His assertion that it began during service is consistent with the circumstances of his service.  The Board also finds the Veteran's statements that he has been experiencing tinnitus continuously since his discharge from service to be competent and credible and places great weight of probative value on them. 

The Board acknowledges that the October 2010 VA audiology examiner opined that the Veteran's tinnitus was less likely than not caused by military noise exposure because treatment records revealed no measured hearing loss at discharge.  The Board places little weight of probative value on this opinion as it did not take into account the Veteran's lay statements of record regarding the onset and continuity of tinnitus since service.

Accordingly, based on the analysis above, when resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.  

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As explained below, the Board finds that an addendum opinion is required to determine the etiology of bilateral hearing loss. 

Bilateral hearing loss for VA purposes was diagnosed at the October 2010 VA audiology examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  The Veteran contends that his bilateral hearing loss is the result of his exposure to noise from military aircrafts and firearms.  As noted above, the evidence supports that the Veteran experienced noise exposure during service.  An October 2010 audiology examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by military noise exposure because treatment records revealed no measured hearing loss at discharge.  

The Board finds that this opinion is inadequate.  An examination is inadequate where the examiner fails to comment on a Veteran's reports of in-service injury and instead relies on the absence of evidence in a Veteran's service treatment records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In this case, the October 2010 examiner did not discuss the Veteran's lay assertions of in-service noise exposure or experiencing an incident in service while learning to fire an M-14 where he complained that the noise hurt his ears.  She also did not discuss the Veteran's assertions that he suffered from hearing loss for many years or that it is related to his tinnitus.  See May 2010 correspondence.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements and complete medical history, and, now that tinnitus has been service-connected pursuant to the above decision, whether it is caused or aggravated by his tinnitus.  

The Board notes that the Veteran's January 1968 pre-induction examination indicates the Veteran had defective hearing and provides a Hearing profile of 2.  A review of the audiometry results taken at that time reflects that there was some degree of hearing loss; however, these results do not show hearing loss by VA standards in either ear.  See McKinney v. McDonald, 28 Vet. App. 15 (2016) (holding when a veteran's hearing loss did not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the veteran was entitled to the presumption of soundness under 38 U.S.C.A. § 1111); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (noting that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss).  Therefore, hearing loss was not noted on entrance into service and the Veteran is presumed sound as to hearing loss.  

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain any identified private or VA treatment records. 

2.  After completing the foregoing development, return the claims file, to include a copy of this remand, to the October 2010 examiner for an addendum opinion as to the nature and etiology of the Veteran's claimed bilateral hearing loss.  If the examiner who drafted the October 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

After reviewing the claims file, the reviewing clinician should provide an opinion on the following questions:

A)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by his exposure to acoustic trauma during service, to include machinery noise as a petroleum refueler, noise on the flight line, or noise at a firing range?
For purposes of providing the opinion, the reviewing clinician should accept as true the Veteran's statements regarding noise exposure in service and an incident described regarding noise trauma while shooting an M-14 (see May 2010 correspondence).

B)  Is it at least as likely as not (50 percent probability or more) that bilateral hearing loss was caused by the Veteran's service-connected tinnitus?  

C)  Is it at least as likely as not (50 percent probability or more) that bilateral hearing loss was aggravated beyond the natural progression of the disability by the Veteran's service-connected tinnitus (where aggravation is any increase in severity beyond the natural progression of the disability)?

The reviewing clinician should provide a complete rationale for any opinion provided.  If the reviewing clinician cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).




______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


